WILKINSON, Chief Judge,
dissenting:
Police officers who execute a search warrant, in the middle of the night, at a dangerous house known for its drug activity, are like the gladiator in Frank Stockton’s famous short story, “The Lady, or the Tiger?” Just as Stockton’s gladiator does not know whether a tiger or a lady waits behind the closed door he is forced to enter, police officers do not know what awaits them as they approach a residence. The majority determines, knowing what lay behind Helen Mealey’s closed door, that exigent circumstances did not justify Officer Anderson’s no-knock entry. But Officer Anderson had to make his judgment in an instant; we make ours after months of reflection. Because the majority minimizes, in hindsight, the real dangers Officer Anderson faced that night, I respectfully dissent.
The Supreme Court made clear in Wilson v. Arkansas, — U.S. -, 115 S.Ct. 1914, *477131 L.Ed.2d 976 (1995), that there is no “rigid rule of announcement that ignores countervailing law enforcement interests.” Id. at -, 115 S.Ct. at 1918. Rather, an officer’s failure to knock and announce his presence is just one element of the Fourth Amendment’s reasonableness inquiry. Id. As Fourth Circuit case law plainly indicated at the time of Anderson’s actions, exigent circumstances can justify an entry without knock and announcement. Simons v. Montgomery County Police Officers, 762 F.2d 30, 32-33 & n. 1, 2 (4th Cir.1985), cert. denied, 474 U.S. 1054, 106 S.Ct. 789, 88 L.Ed.2d 767 (1986). Exigent circumstances exist, as our precedents prior to this search revealed, where “there is a likelihood that the occupants will attempt to escape, resist, or destroy evidence.” United States v. Jackson, 585 F.2d 653, 662 (4th Cir.1978); Mensh v. Dyer, 956 F.2d 36, 40 (4th Cir.1991) (“sound of running feet” justifies failure to knock and announce); United States v. Couser, 732 F.2d 1207, 1207-08 (4th Cir.1984) (risk of destruction of evidence justifies failure to knock and announce), cert. denied, 469 U.S. 1161, 105 S.Ct. 913, 83 L.Ed.2d 926 (1985). Officers must nearly instantaneously determine whether such exigent circumstances exist, and they often are forced to act on incomplete clues as to what will unfold when they execute a search warrant.
The undisputed facts make clear that Officer Anderson’s actions were justified. Anderson arrived after midnight to execute a search warrant at a house well-known for its drug activity. The house was, as Anderson testified, a “drug haven” that the officers had raided numerous times, and where they had recovered both drugs and weapons. On one raid, for instance, the police seized two shotguns, a rifle, and a pistol. At least one individual was shot with a .45 at the house within the previous several years. And drive-by shootings there prompted numerous calls to the police. One officer testified that it was “common knowledge ... that you could encounter somebody with weapons there.” In short, it was a place where, as Anderson stated, “there was always something [ ] to fear for your safety.” Moreover, in previous police visits to the property, the occupants of the house had attempted to destroy evidence through a make-shift toilet, and those around the house fled when officers approached. Anderson knew all this when he stepped out of his police car after midnight on September 5,1992.
It is true that the parties dispute exactly what happened on the night in question. While all the officers stated that they shouted “police, search warrant” as they approached the house, Bonner contends that she heard no such warning; she also asserts that no one opened and quickly shut the door of the house. But disagreement over these facts does not preclude the grant of summary judgment to Officer Anderson. Bonner does not dispute that a man was standing at the comer of the house, nor does she contradict one officer’s testimony that he heard a commotion inside as he approached the house. Both these facts suggested to the officers that those inside the house knew of and were reacting to their approach. And the officers’ experience indicated that, once those inside the house knew they were coming, the police could face physical danger, the destruction of evidence, or attempted flight. It may be trae that on previous visits to the house officers had knocked and announced their presence; that past practice, however, does not graduate into a constitutional requirement for every execution of a search warrant. Under the circumstances presented on September 5, 1992, and given what he knew about the Mealey residence, Officer Anderson’s actions did not violate a clearly established right. Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738, 73 L.Ed.2d 396 (1982).
The majority places police officers in harm’s way. The door that opens next may hold the tiger. I would reverse the district court and grant Officer Anderson qualified immunity.